Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment dated 02/02/2021, applicant amended claims 1, 5 – 8, 10 and 14; cancelled claims 2 – 4, 12, 15 and 16; and added claims 17 – 20. 

Reasons of Allowance

Claims 1, 5 – 11, 13, 14 and 17 – 20 are allowed.  Claims 1, 5 – 11, 13, 14 and 17 – 20 are renumbered as 1, 10, 2, 11, 3 – 9, and 12 - 14, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the printing apparatus of claim 1, the control system of claim 13, and the printing apparatus of claim 17.
Yano (U.S PreGrant Publication No. 2014/0176969 A1) teaches a printing apparatus (i.e., an image processing apparatus 100, Fig. 2) for executing a first calibration and a second calibration, the first calibration being executed for calculating a correction value that is common for each of a plurality of types of printing paper, the second calibration being executed for calculating a correction value for one or more types of printing paper that are not included in the plurality of types of printing paper (e.g., any calibration can be performed or executed at any timing regardless of the state of said image processing apparatus 100 and a determined paper type. A calibration execution processing requires processing for printing charts necessary for calibration and processing for updating parameter information (including target values) necessary for the print processing, ¶0009, ¶0060 - ¶0061, ¶0071), the printing apparatus comprising: a control unit (e.g. a controller unit 200, Fig. 2) configured to control the printing apparatus to execute either one of the first calibration and the second calibration in a case where a predetermined e.g., configured to control said image processing apparatus 100 to execute calibrations, ¶0054, ¶0057; in a case when calibration paper information is registered (found or exist), ¶0059, Fig. 7), wherein the control unit is configured to control the printing apparatus to execute the first calibration in a case where the type of printing paper that is set in the printing apparatus is a first type that is included in the plurality of types (e.g., wherein said controller unit 200 is configured to control said image processing apparatus 100 to execute the 1st calibration when a type of paper is selected in said image processing apparatus 100 is a 1st type included in the list of registered papers, Fig. 9, ¶0059, ¶0063, ¶0067), wherein the predetermined execution condition corresponding to the first type is a first condition (e.g., in the case when calibration paper information is registered or included, then said image processing apparatus 100 will execute calibration according to the registered or included calibration paper information and table, ¶0059), the first condition and a second condition being different from each other (e.g., conditions to compare whether paper type exists or not, ¶0071); and Kuroiwa (U.S PreGrant Publication No. 2017/0280022 A1) teaches a number of the one or more types of printing paper being fewer than the plurality of types of printing paper (e.g., the number corresponds to the difference not found in the database, ¶0133), that said control unit is also configured to control the printing apparatus to execute the second calibration in a case where the type of printing paper that is set in the printing apparatus is a second type that is not included in the plurality of types (e.g., where a predetermined execution condition corresponds to a condition of not including (not found) the medium type in a database, then specify a print medium type closest to the current print medium type among the print medium types stored in the database, and then perform calibration with the specified type of print medium, ¶0133), and the predetermined execution condition corresponding to the second type is a second condition (e.g., where a predetermined execution condition corresponds to a condition of not including the medium type in a database, then specify a print medium type closest to the current print medium type among the print medium types stored in the database, and then perform calibration with the closest one, ¶0133, ¶0171; therefore this mean that is information is not included, then will perform second calibration with the specified type of print medium, ¶0133).
However, the prior arts of record, alone or in combination, fail to teach "with the second calibration being processing for calculating a correction value which is to be used for correction to print on a type of printing paper used in executing the second calibration and is not to be used for correction to print on a different type of printing paper from the type of printing paper used in executing the second calibration”; and “wherein the control unit is configured to determine whether the predetermined execution condition is satisfied, based on a relationship as to which is greater and which is smaller between a predetermined threshold value and a count value corresponding to a number of elapsed days since calibration was previously executed for the type of printing paper that is set in the printing apparatus,
and wherein the predetermined execution condition corresponding to the first type is a first condition and the predetermined execution condition corresponding to the second type is a second condition, the first condition and the second condition being different from each other in that the predetermined threshold value for the first condition is different from the predetermined threshold value for the second condition”, in combination with all other limitations as directly claimed in independent claims 1, 13 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674